Title: From John Adams to François Adriaan Van der Kemp, 8 April 1815
From: Adams, John
To: Van der Kemp, François Adriaan



Respected Sir
Quincy April 8: 1815

I forgot in my last the most brilliant Topick, of all that splendid Phenomenon in the female World, of Genius Taste Learning Observation and Reflection, Madam La Baroness de Stael Holstein. You Seem to Suppose that I have the honour of her Ladyships Accquaintance. Alass! I never had Such good Fortune! I never Saw her Face or figure. Indeed I Should be afraid to behold either, for I have as great a Terror of learned Ladies, as You have. I feel Such a consciousness of Inferiority to them, as mortifies and humiliates my Self love, to such a degree that I can Scarcely Speak in their presence. Very few of these Ladies have ever had the condescention to allure me to talk. And when it has So happened, I have always come off, mortified at the discovery of my own Inferiority.
Where Shall I begin or end with Madame De Stael, whom I have never Seen?
When I arrived in France in 1778, Lingua Gallica inscius, Mr Neckars Eloge De Colbert, and his Commerce des Grains, were recommended to me by Some of the most learned Ecclesiasticks of France, among twenty other Books in a Catalogue of which would take up too much time and Space at present, as Models of the Purity and Elegance of the French Language. I Studied them, at 40 years of Age and more, as our Boys At School and Colledge, Study Tully’s Orations and Offices: and as I studied Pascals Provincial Letters and the Thousand and one Nights. Pray do not laugh! this is a very grave Subject! Mr Neckar was then Controuler of the Finances in France and the most popular Man in Europe, Dr Franklin excepted. Madam Necker was as popular as her Husband and represented as the most perfect Model and Example of female Litterature, Science, Activity, Industry philosophical benevolence and Christian Charity.
Alass again! It was not my good fortune to be admitted unto this virtuous protestant, learned, ingenious, Scientific, elegant, tasty Family. I never saw the Lady nor her Daughter. I was once presented to the Husband and the Father, on my first Appearance at Versaille, but never Saw him afterwards, except occasionally and transiently, among a Crowd of Courtiers in which he Scarcly knew  me, or I him.
How did this happen? De Vergennes was Minister of foreign Affairs, and our Communications and Intercourse was exclusively with him. Vergennes was jealous of the Popularity, Influence and power of Neckar, and therefore discountenanced and discouraged all Intercourse or Communication between the American Ministers and Mr Neckar. Neckar besides was a Protestant.
With the Baron de Stael I was acquainted; have eat and drank with him; had familiar Tête a Tête conversations with him; which I could detail at Length. He was a Sweedish Patriot, His Marriage with Miss Neckar was an Intrigue of the Queen of France. Madam de Stael knows not all that I know of the History of her own Life and that of her Husband. But how can I waste Eyes Fingers and time, in Writing Anecdotes of this kind,? The Baron was the handsomest Man in Europe.
I have had Some Experience of Popularity. Hutchinson Franklin Washington and Neckar, were the four most popular Men and Names that I have known. Neckar I believe deserved it most. But where is it all? Where are all these Names and Fames? Bubbles Salted and pickelled and preserved in earthen Potts as I have heard or read the Girls Some times have attempted to preserve Soap suds Bubbles
John  Adams